Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach “increasing the first layer thermal profile of the developed first layer with a second pre- transfusion layer heater and then decreasing the first layer thermal profile of the developed first layer with a second pre-transfusion layer cooler” after “decreasing the first layer thermal profile of the developed first layer with the pre-transfusion layer cooler” in combination with the other limitations. Comb fails to teach or make obvious the steps of heating, cooling, then afterward heating and cooling. This is more than a duplication of parts, and appears unobvious as the second heating and cooling is unnecessary in view of the first heating and cooling. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive.
Applicant has argued that Comb fails to teach "after decreasing the first layer thermal profile of the developed first layer with the pre-transfusion layer cooler, transfusing the developed first layer on the bonding region of the previously accumulated layers of the 3D part." Applicant has also argued that Comb’s air blades 42 in Fig. 12 are directed at the built part, not the layer before it is transferred. 
Comb’s Fig. 12 shows the air blade is projected upwards, towards the layer before it is transfused. Applicant has pointed to [0077] of Comb, but this paragraph discusses Fig. 3. Even so, [0077] teaches that the air knife “provid[es] good air flow over the top layers of 3D part 22, including the fused layer 28.”  Finally, [0078] teaches that the air knives 42 may “cool[] the transfused layer before release of the layer from the belt 14.” 
Applicant has pointed to [0079] of the specification as filed to argue that cooling occurs prior to given layer reaching a nip roller, but Applicant’s specification does not provide a special definition of when transfusion begins or ends. Therefore, the examiner will not impart limitations from the specification. For example, where transfusion occurs without a nip roller (such as Fig. 12 of Combs) a new definition of “transfusion” would need to be formulated. 
Applicant is attempting to define the metes and bounds of “transfusion” without amending the claims to delimit what it is. It is believed that prosecution would be better advanced by claiming the metes and bounds of transfusion. 
Currently the claim 1 recites “decreasing the first layer thermal profile of the developed first layer with a pre-transfusion layer cooler while the developed first layer is supported on the transfer medium” (emphasis supplied). This brings important questions. Is it still pre-transfusion if the layer is supported on the transfer medium in any way? Is transfusion not complete if the developed first layer is supported on the transfer medium? Is pre-transfusion any time before transfusion is complete and the developed layer is no longer supported on the transfer medium? Is there is a pre-transfusion, transfusion, and post-transfusion or is there only pre-transfusion? When does one transfusion increment transition to the next? 
The Examiner believes that Fig. 12 shows air jets 42 that cool the layer even before it reaches the temperature controlled press plates, which, under BRI, is pre-transfusion. The angle of air jet 42 in Fig. 12 would cool the pre-transfused layer before it touches the platens. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comb et al. (US 20130186558 A1, hereinafter “Comb”).

Regarding claim 1, Comb teaches a method for making a three-dimensional (3D3) part with an electrostatographic based additive manufacturing system, the method comprising: 
developing a first layer (see Fig. 2A, 28) of a powder material using at least one electrostatographic engine (EP engine 12; [0058]); 
supporting the developed first layer from the at least one electrostatographic engine on a transfer medium (belt 14, Fig. 2A); 
increasing (heaters 32 and 232, Fig. 12) a first layer thermal profile of the developed first layer with a pre-transfusion layer heater (heaters 32 and 232, Fig. 12) and then decreasing (air blades 42 and air blades 274, Figs. 12) the first layer thermal profile of the developed first layer with a pre-transfusion layer cooler (air blades 42 and air blades 274, Figs. 12) while the developed first layer is supported (in Fig. 12 the layer is still on the belt when the air blades work upon the layer) on the transfer medium; 
adding thermal energy ([0068], delta T, heating element 38 and 40 in build platform adapted to heat the stack, Fig. 2A, and 12; see [0113] teaching pre-heaters 270 are analogous to 32 and 232; see also Fig. 6a, pre-heaters 270) to a part thermal profile that includes a bonding region (heat conducts through the stack; see also Fig. 6a showing heating on the bond region) of previously accumulated layers of the 3D part that are supported on a build platform, wherein the thermal energy is added to the part thermal profile while (see Fig. 2A and 12) the developed first layer is supported on the transfer medium; 
after decreasing (see Fig. 12 showing air knives that are pointed to the layer prior to compression of the platens) the first layer thermal profile of the developed first layer with the pre- transfusion layer cooler, transfusing (see [0044]-[0056]; see Fig. 2A) the developed first layer on the bonding region of the previously accumulated layers of the 3D part, wherein a transfusion temperature at a start of the transfusing step is equal to or greater than (the threshold may be a broad range of temperatures and arbitrarily set, thus the transfusion temperature may be a broad number of temperatures so long as the temperature is sufficient to cause transfusion) a transfusion threshold temperature (under BRI and consistent with the specification this threshold temperature may be a broad range of temperatures and arbitrarily set so long as the temperature is sufficient to cause transfusion; Comb shows transfusion occurring and if it did not occur the apparatus in Comb would not be functional), and wherein the transfusion temperature is an average (an average of two inherent temperatures may be taken, that of the layer and that of the built up part; if either temperature was sufficiently low then transfusion would not occur) of the first layer thermal profile (the first layer will inherently possess a temperature) and the part thermal profile (the part will inherently possess a temperature in the bonding region) in the bonding region; and 
removing thermal energy (air knives 42, see Fig. 2; see also air knives 142 and 242 in Figs. 5 and 6) from the part thermal profile while the 3D part is supported on the build platform (see Fig. 2a and 6d) after transfusing the developed first layer.

Regarding claim 10, Comb teaches wherein the step of transfusing the developed first layer on the bonding region of the previously accumulated layers of the 3D part further comprises pressing (see Fig. 12 showing press 20 pressing the transfusing layer against the previously built up layers) the developed first layer against the previously accumulated layers of the 3D part with a pressing component (press plate 20).


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 7-8, 14-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comb et al. (US 20130186558 A1, hereinafter “Comb”).

Regarding claim 2, Comb fails to teach the limitations of claim 2 in a single embodiment. However, Comb teaches wherein the part thermal profile further includes a bulk region ([0054] teaches of the bulk region) of the previously accumulated layers, the method further including maintaining the bulk region at a temperature lower ([0054] stresses that the bulk region must be maintained below the deformation temperature) than a temperature of the bonding region (Fig. 6a shows heating the top region or bonding region for advantageous purposes; [0083] teaches a pre-heating step of the top layers to facilitate transfusion) and lower than a minimum polymer storage modulus ([0054] stresses that the bulk region must be maintained below the deformation temperature) for a polymer material of the previously accumulated layers. It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine various embodiments as Comb specifically envisions alterations of the embodiments ([0235]). 

Regarding claim 3, Comb teaches that the bulk region, the top layer, the pressing mold, the belt, and the transfusing layer must be kept at varying temperatures in order to prevent deformation of the bulk, incomplete an incomplete or faulty transfusion of the transfusing layer, incomplete adhesion between layers in the stack, or smearing of the transfusing layer or the stack (see [0044]-[0056], [0075]-[0076]). Thus, it would have been obvious to maintain the regions of the stack or transfusing layer at an adequate temperature in order to avoid a faulty transfusion. 

Regarding claim 4, Comb teaches that the bulk region, the top layer, the pressing mold, the belt, and the transfusing layer must be kept at varying temperatures in order to prevent deformation of the bulk, incomplete transfer of the transfusing layer, incomplete adhesion between layers in the stack, or smearing of the transfusing layer or the stack (see [0044]-[0056], [0075]-[0076]). Comb also teaches adding energy to the transfusing layer and the stack (see Fig. 6a). [0045]-[0046] teaches adding heat to the transfusing layer reduces the time for the transfusing step, and [0113] teaches preheating the top layer of the stack 222 to the same temperature as that of the transfusing layer 228). Thus, it would have been obvious to impart sufficient amount of energy to the two parts. Further, Comb teaches pre-transfusion heaters 32, 132, 232, etc. 

Regarding claim 7, Comb teaches removing thermal energy (see Fig. 6B) from the transfer medium, at a location down-track (Fig. 6b shows air knives 274 directed to the belt down track of the transfusion that occurs at the roller 220) from a location where the developed first layer is transfused on the bonding region of the previously accumulated layers of the 3D part.

Regarding claim 8, Comb teaches wherein the transfer medium comprises a belt ([0063] teaches a belt with several loops) configured as a loop, 
Comb does not explicitly teach wherein the step of removing thermal energy from the transfer medium brings a temperature of a corresponding portion of the belt below 30°C prior to a developed second layer being transferred to the belt at the corresponding portion.
Comb teaches that the belt must be an appropriate temperature in order to facilitate a clean removal of the transfusing layer ([0075]-[0076]). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to cool the belt to 30 degrees Celsius, unless applicant can demonstrate that such a temperature is critical or unexpected. 

Regarding claim 14, Comb teaches the step of increasing a first layer thermal profile of the developed first layer with the pre-transfusion layer heater while the developed first layer is supported on the transfer medium comprises adding (see Figs. 12 showing the adding of thermal energy while the layer is on the belt) thermal energy to the developed first layer, 
Comb does not explicitly teach such that an average temperature of the developed first layer is brought above an average temperature of the bonding region of the previously accumulated layers of the 3D part.
Comb teaches heating the previous layers and the transfusing layer to about the same temperature or another suitable elevated temperature ([0113]). It would have been obvious to a person having ordinary skill in the art before the effective filing date to heat the transfusing layer to another higher temperature, higher than the average temperature of the stack, as Comb suggests that such a temperature would be permissible. 

Regarding claim 15, Comb teaches wherein the added thermal energy to the developed first layer and the and/or the accumulated layers causes the developed first layer to exhibit at least one effect selected from the group consisting of dehydration ([0069] necessarily heating causes some evaporation of solvents or decreased condensation on the layers), sintering, reputation, and void reduction ([0069] teaches heating the stack to reduce curling, which is a type of void as the layer curls away from other layers).

Regarding claim 16, Comb teaches the step of increasing a first layer thermal profile of the developed first layer with the pre-transfusion layer heater while the developed first layer is supported on the transfer medium comprises adding (see Figs. 2A and 6 showing the adding of thermal energy while the layer is on the belt with heaters 32/132/232) thermal energy to the developed first layer, the method further comprising: removing thermal energy from the developed first layer with  the pre-transfusion layer cooler (air knives 42, Fig. 2a; air knives 274, Fig. 12; [0048]), after adding thermal energy to the developed layer and before transfusing (Fig. 12 show the air knives blowing air on the layer before it is fully transfused and separated from the belt; [0048]) the developed first layer.

Regarding claim 17, Comb teaches wherein the added thermal energy from the pre-transfusion layer heater causes the developed first layer to exhibit at least one effect selected from the group consisting of dehydration ([0069] necessarily heating causes some evaporation of solvents or decreased condensation on the layers), sintering, and void reduction ([0069] teaches heating the stack to reduce curling, which is a type of void as the layer curls away from other layers).

Claims 5-6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comb in view of Sterna et al. (US 20180361667 A1, hereinafter “Sterna”)

Regarding claim 5, Comb teaches heating the layers and platform followed by cooling the layers and platform (see Figs. 6 and 7). 
Comb fails to teach that a cooling unit in the press. 
Sterna teaches a cooling element, such as a peltier element, may be embedded in a build platform that allows for heating or cooling of the build platform (see Figs. 1-4, particularly 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Comb and Sterna. Comb teaches the heating and cooling of layers at selective times. Sterna’s method of cooling is a predictable substitution of parts with predictable results and is prima facie obvious. See MPEP 2143. 

Regarding claim 6, Comb does not explicitly teach wherein the platform heater and the platform cooler are adjusted to generate between 5°C/inch and 50°C/inch of a thermal gradient in the 3D part during building.
Comb teaches that the top layer of the stack is heated (see Fig. 6a), while the rest of the stack is maintained at a suitable temperature that prevents the collapsing of the layers (see [0069] and [0053]-[0055] teaches the removal of heat in the bulk or an active cooling step). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to produce a thermal gradient in the stack, as the uppermost layer needs to be heated ([0046]-[0048]) to facilitate transfusion, but the lower layers need to be cooled in order to prevent excessive heat buildup within the stack (0053]-[0055]). 

Regarding claims 11 and 12, Comb does not explicitly teach removing thermal energy from the pressing component with a cooling device in the press or build platform.
Sterna teaches a cooling element, such as a peltier element, may be embedded in a build platform that allows for adjustable heating or cooling of the build platform via changes in electrical current through the peltier device (see Figs. 1-4, particularly 4, [0011]). Such current changes may be nearly instantaneous ([0011]), such that they would occur over a time period that is less than a layer cycle time..
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Comb and Sterna. Comb teaches the heating and cooling of layers at selective times. Sterna’s method of cooling is a predictable substitution of parts with predictable results and is prima facie obvious. See MPEP 2143.

Regarding claim 13, Comb teaches wherein the pressing component is a roller (see Fig. 6B showing a pressing component as a roller). 
Comb fails to explicitly teach wherein the cooling device has a cooling rate adjustable within an adjustment time period that is equal to or less than a time period for one revolution of the roller.
Sterna teaches a cooling element, such as a peltier element, may be embedded in an additive manufacturing device that allows for adjustable heating or cooling of the built layers via changes in electrical current through the peltier device (see Figs. 1-4, particularly 4, [0011]). Such current changes may be nearly instantaneous ([0011]) such that they would be adjustable over a time period that is less than a layer cycle time..
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Comb and Sterna. Comb teaches the heating and cooling of layers at selective times. Sterna’s method of cooling is a predictable substitution of parts with predictable results and is prima facie obvious. See MPEP 2143. Further, Comb explicitly teaches that temperature during pressing needs to be precisely controlled ([0075]-[0076]), thus a person would have found such instant heating or cooling as obvious.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comb in view of Schwarz (US 20160082657 A1, hereinafter Schwarz). 
Comb teaches wherein the step of removing thermal energy (see air knives that remove thermal energy) from the part thermal profile while the 3D part is supported on the build platform (see Figs. 2A-6 and accompanying text) after transfusing the developed first layer brings at least an upper surface of the bonding region below a glass transition temperature ([0069] teaches keeping the layers of the part at about the glass transition temperature or within 10 degrees thereof) of the amorphous polymer part material.
Comb fails to explicitly teach wherein the previously accumulated layers of the 3D part comprise an amorphous polymer part material. 
In the same field of endeavor Schwarz teaches that an LOM process may print with or on a crystalline or amorphous structure ([0165]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Schwarz and Comb. Comb teaches that the ABS copolymer has ([0129]) a glass transition temperature (opposed to a melting point). Amorphous polymers undergo glass transition whereas crystalline polymers under melting. Thus, it is extremely likely that Comb teaches an amorphous polymer, and such a combination with Schwarz would have been obvious to a person having ordinary skill in the art before the effective filing date. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742